STOCK OPTION AGREEMENT
(Nonstatutory)

Award Details:

 
 
Participant:
 
Plan Year:
 
Number of Common Shares subject to Option:
 
Date of Grant:
 
Exercise Price:

Agreement:

This Stock Option Agreement (“Agreement”) is entered into between the
Participant and The St. Joe Company, a Florida corporation (the “Company”), as
of the Date of Grant pursuant to the Company’s Stock Incentive Plan for the
designated Plan Year (the “Plan”).

WHEREAS, the Company desires to grant, and Participant desires to receive, a
nonstatutory stock option pursuant to the terms and conditions of the Plan and
this Agreement,

NOW, THEREFORE, Participant and Company hereby agree as follows:

1. The Plan and Defined Terms. The provisions of the Plan and the Award Details
listed above are incorporated into this Agreement by reference. Capitalized
terms used but not defined in this Agreement or Award Details set forth above
shall have the meanings ascribed to them in the Plan.

2. Grant of Option. As of the Date of Grant, the Company hereby grants to
Participant the Option described above, subject to the terms and conditions of
the Plan and this Agreement.

3. Vesting of Option. The Common Shares subject to this Option shall vest as
follows:      ; provided, however, that such vesting shall be accelerated or
delayed as a result of the first of the following events to occur:

(a) Death. If the Participant dies, the Option shall become vested in full as of
the date of the Participant’s death, and shall be exercisable by the appropriate
beneficiary(ies) as set forth herein.

(b) Disability. If the Participant becomes totally or permanently disabled (as
those terms are defined in the Company’s long-term disability plan, as in effect
on the date of such determination), the Option shall become vested in full as of
the date of the disability.

(c) Corporate Event. If there is a Corporate Event (as defined below), the
Option shall become vested in full on the date of the Corporate Event.

(d) Termination for Cause. Notwithstanding any provision in this Agreement to
the contrary, if the Participant is terminated for Cause, the Company may revoke
all or any part of the Option, whether or not vested.

(e) Retirement. If the Participant retires, the Option shall continue to vest
after his or her retirement according to the terms of this Agreement so long as
the Participant does not perform services (in an employee, independent
contractor or other capacity) on a substantially full-time basis for any third
party. For purposes of this Agreement, “retirement” shall mean (i) termination
of employment for other than Cause after completion of five continuous years of
service with the Company and attainment of age 55, or (ii) as otherwise
determined by the Compensation Committee. The Compensation Committee shall
determine, in its sole discretion, if services are performed on a “substantially
full-time basis.”

For purposes of vesting under this Section, the Participant’s service remains
“continuous” even if the Participant goes on military leave, sick leave, or
another bona fide leave of absence, if the leave was approved by the Company in
writing and if continued crediting of service is required by the terms of the
leave or by applicable law. However, the Participant must return to active work
promptly upon the termination of such approved leave or an interruption of
service will be deemed to have occurred as of the date such leave began.

4. Term of the Option. This Agreement and the Participant’s right to exercise
the vested portion of the Option shall expire on the earlier of the 10th
anniversary of the Date of Grant or the deadline specified for any of the
following events:

(a) Death. If Participant dies, the Option must be exercised by the appropriate
beneficiary(ies) within 12 months after the date of death.

(b) Disability. If Participant becomes permanently or totally disabled (as those
terms are defined in the Company’s long-term disability plan, as in effect on
the date of such determination), the Option must be exercised within 12 months
after the date of the disability.

(c) Corporate Event. If Participant is terminated in connection with a Corporate
Event, the Option must be exercised within 12 months after the date of
termination.

(d) Other Termination of Employment. If Participant’s employment terminates for
any reason other than death, disability, retirement or in connection with a
Corporate Event, the vested portion of the Option must be exercised within
3 months after such termination.

5. Corporate Event. As used in this Agreement, “Corporate Event” means the
occurrence of any of the following events after the date of this Agreement:

(a) The consummation of a merger or similar transactions as a result of which
the Company’s stockholders own 50% or less of the surviving entity’s voting
securities after such merger or similar transaction.

(b) The sale, transfer, exchange or other disposition of all or substantially
all of the Company’s assets.

(c) The liquidation or dissolution of the Company.

Notwithstanding the foregoing, a transaction shall not constitute a Corporate
Event if its sole purpose is to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.

6. Amendment of Employment/Severance Agreement. By executing this Agreement, the
Participant and the Company hereby agree that this Agreement constitutes an
amendment of the Participant’s employment agreement and/or severance agreement
(if any) with the Company to the effect that any provision of such employment or
severance agreement that grants accelerated vesting of stock options in the
event of a “change in control” (as defined therein) shall not apply to the
options awarded under this Agreement. Participant agrees to execute any
additional documentation requested by the Company to further evidence such
amendment.

7. Exercising Vested Stock Options. The following provisions apply to the
exercise of the Option:

(a) Notice of Exercise and Payment. When the Participant wishes to exercise all
or a part of the Option, Participant must notify the Company by filing a signed
“Notice of Exercise” in the form and manner prescribed by the Company. The
notice will be effective when it is received by the Company. If the Option is
being exercised following Participant’s death, the notice must be signed and
filed by the beneficiary(ies) and must be accompanied by proof (satisfactory to
the Company) of each beneficiary’s right to exercise the Option. Full payment of
the Exercise Price, in a form deemed permissible by the Committee, may be
required at the time of filing the notice.

(b) Restrictions on Exercise. The Company will not permit Participant to
exercise any portion of the Option if the exercise of the Option or issuance of
shares at that time would violate any applicable law, regulation or Company
policy.

(c) Withholding Taxes and Stock Withholding. Participant will not be allowed to
exercise any portion of the Option unless Participant makes arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the exercise. These arrangements may include (i) a cash payment by the
Participant, (ii) withholding Common Shares that otherwise would be issued to
the Participant upon exercise of the Option, the Fair Market Value of which
equals the minimum statutory withholding requirement, or (iii) tendering to the
Company Common Shares held by the Participant for at least six (6) months prior
to the exercise of the Option. The Fair Market Value of such Common Shares shall
be determined as of the effective date of the Option exercise.

(d) Limitations on Transfer and Exercise.

(i) During Participant’s Lifetime. During the Participant’s lifetime, the Option
may be exercised only by the Participant. The Option and the rights and
privileges conferred hereby shall not be sold, pledged or otherwise transferred
(whether by operation of law or otherwise) and shall not be subject to sale
under execution, attachment, levy or similar process. The Participant may,
however, transfer the Option to a trust for immediate family members if the
Committee consents and the trustee and beneficiaries of such trust agree to be
bound by the terms of the Plan and the Option.

(ii) Upon Participant’s Death. Upon Participant’s death, the Option may be
transferred by beneficiary designation, bequest, or inheritance (pursuant to the
applicable state’s laws of descent and distribution). The Option may thereafter
be exercised by the personal representative of Participant’s estate or by any
person who has acquired the Option from the Participant by beneficiary
designation, bequest or inheritance.

(iii) Divorce. Regardless of any marital property settlement agreement, the
Company is not obligated to honor a notice of exercise from the Participant’s
former spouse, nor is the Company obligated to recognize the Participant’s
former spouse’s interest in the Option in any other way.

(iv) After Exercise. The Participant agrees not to sell any Common Shares
purchased pursuant to the exercise of the Option if applicable laws or Company
policies prohibit such a sale.

8. Company Policies. Participant agrees that he or she has read and will comply
with The St. Joe Company Insider Trading Policy and The St. Joe Company Code of
Conduct. Copies of such policies are available on the Company’s website, through
the office of the Company’s Senior Vice President of Human Resources or through
the office of the Company’s General Counsel.

9. No Retention Rights. Neither the Option nor anything contained in this
Agreement shall give the Participant the right to be retained by the Company or
a subsidiary of the Company as an employee or in any other capacity. The Company
and its subsidiaries reserve the right to terminate the Participant’s service at
any time, with or without Cause.

10. Compliance with Law and Regulations. The obligations of the Company
hereunder are subject to all applicable Federal and state laws and to the
applicable rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Common Stock is then
listed and any other government or regulatory agency. The Company shall not be
required to transfer any Common Shares pursuant to the exercise of the Option
prior to (a) the listing of the Common Shares on any such stock exchange and
(b) the completion of any registration or qualification of such Common Shares
under any Federal or state law, or any rule, regulation or other requirement of
any government or regulatory agency which the Company shall, in its sole
discretion, determine to be necessary or advisable. In making such
determination, the Company may rely upon an opinion of counsel for the Company.
The Participant shall not have the right to compel the Company to register or
qualify the Common Shares subject to the Option under Federal or state
securities laws.

11. Regulation by the Committee. This Agreement and the Option shall be subject
to such administrative procedures and rules as the Committee shall adopt. All
decisions of the Committee upon any question arising under the Plan or under
this Agreement shall be conclusive and binding upon the Participant.

12. Adjustments. In the event of a stock split, a stock dividend or any other
event described in the Article of the Plan entitled “Protection Against
Dilution,” the number of Common Shares subject to the Option and the applicable
Exercise Price may be adjusted pursuant to the Plan if deemed appropriate by the
Committee in its sole discretion.

13. Applicable Law. This Agreement will be interpreted and enforced under the
laws of the State of Florida.

14 . Participant’s Access to the Plan. The Participant may obtain an additional
copy of the Plan by contacting The St. Joe Company Human Resources Department in
Jacksonville, Florida.

This Agreement and the Plan constitute the entire understanding between
Participant and the Company regarding the Option. Any prior agreements,
commitments or negotiations concerning this award are superseded. This Agreement
may be amended only by another written agreement, signed by both parties.

PARTICIPANT

         
Date __________________
    —  
 
  Participant Signature

 
  THE ST. JOE COMPANY
Date __________________
  By: ________________________________

 
  Name: _____________________________

 
  Title: _______________________________


